UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6608



DAVID J. GUILFOYLE,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



                            No. 98-6609



DAVID J. GUILFOYLE,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-1237-2, CA-96-1238-2)
Submitted:   August 18, 1998           Decided:   September 1, 1998


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David J. Guilfoyle, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his petitions filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1998). We have reviewed the records and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeals on the reasoning

of the district court. Guilfoyle v. Angelone, Nos. CA-96-1237-2;

CA-96-1238-2 (E.D. Va. Apr. 13, 1998). We grant Guilfoyle’s motion

to incorporate his brief filed in No. 98-6609, to No. 98-6608. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3